Exhibit 10.1

February 28, 2019

[INSERT]

Dear [INSERT]:

This letter restates the terms and conditions of your employment with the
Company as [INSERT TITLE]. This letter supersedes any prior employment
agreements or representations related to the terms of your employment, whether
oral or written, including but not limited to your [INSERT DATE] Employment
Agreement, except that any restrictive covenant, confidentiality or intellectual
property obligations that you have to the Company will survive and not be
superseded, including without limitation, those set forth in the Company’s
policies. This letter agreement (the “Agreement”) may be modified only by
written agreement between you and the Company.

1. Compensation Package:

 

  a.

Base Salary:    Base salary at a semi-monthly rate of $[INSERT] (USD) ($[INSERT]
annually] payable in accordance with the Company’s standard payroll practices.

 

  b.

Bonus: Participation in our Annual Incentive Plan (“AIP”) according to its
terms, as amended from time to time at the sole discretion of the Company.
Initially, your target annual bonus will be [INSERT]% of your base salary, but
will be payable in this amount only if all Company, Business Unit, and
individual performance targets are met.

 

  c.

Equity: You are eligible to receive equity grants at amounts that are similar to
other employees at your level in the organization. Initially, we expect the
grant date value of your annual equity grants to average [INSERT]% of your base
salary. Your next eligibility for an annual equity grant will be Q1 201[_], when
grants are made to all eligible employees in the Company.

2. Benefits:

 

  a.

Vacation: You are eligible for [INSERT] days of annual vacation plus time for
sick occurrences. Vacation days will be pro-rated for the number of months
remaining in the calendar year.

 

  b.

Benefits: You will continue to participate in the employee benefit plans and
programs generally applicable to Company employees. Please note that the Company
has the continuing right to make changes to (including the cessation of) these
plans and programs at any time.

 

  c.

Car Allowance: You will receive a car allowance in the amount of $1,400 per
month, provided that the Company has the continuing right to make changes to
(including the cessation of) this car allowance at any time.

 

  d.

Financial Planning, Supplemental Life and Disability: You will be entitled to a
Financial Planning allowance of up to $12,000, and Supplemental Executive Life
and Supplemental Executive Disability Insurance, provided that the Company has
the continuing right to make changes to (including the cessation of) the
allowance and Insurance at any time.



--------------------------------------------------------------------------------

  e.

Executive Physical: You will be eligible to participate in the annual Executive
Physical program.

 

  f.

Senior Leadership Separation Pay Plan: You will be eligible for the RR Donnelley
Senior Leadership Separation Pay Plan (the “SLSPP”). If your “Termination of
Employment” (as such term is defined in the SLSPP) with the Company constitutes
a “Qualifying Termination” under the SLSPP (which generally is defined as a
Termination of Employment initiated by the Company without “Cause,” or by you
for “Good Reason,” in each case as defined in the SLSPP), and you otherwise
satisfy the terms and conditions of the SLSPP, including that you execute a
general release and separation agreement (in each case, in a form determined by
the Company), you will be eligible for “Severance Benefits” under, and subject
to, the terms of the SLSPP. By signing this letter, you hereby waive any and all
rights to any “Benefits” or “Separation Pay” under the RR Donnelley Separation
Pay Plan or any prior agreement entered into between you and the Company.

3. Employment Relationship: It is agreed and understood that your employment
with the Company is to be at will, which means that either you or Company may
terminate the employment relationship at any time, with or without cause, and
with or without notice to the other. You have read and understand this paragraph
in making the decision to leave the employment of your present employer and to
forego other job opportunities, if applicable.

4. Change in Control Benefits: If you experience a “Qualifying Termination”
under the SLSPP and such termination occurs within a two-year period following a
“Change in Control,” as defined in your Change in Control Agreement, the form
and amount of your Severance Benefits under the SLSPP will be determined by the
applicable provisions in your Change in Control Agreement with the Company.

You understand and acknowledge that you have received additional benefits that
you previously did not receive from the Company, including opportunities to
receive an increased severance and a change in control payment pursuant to the
terms of the SLSPP and your Change in Control Agreement. You further agree that
the opportunity for such additional benefits constitutes adequate consideration
in exchange for your agreement to the restrictive covenants and the other terms
and conditions in this letter, the SLSPP, and your Change in Control Agreement.

5. Noncompetition Obligation and Payment:

 

  a.

Noncompetition:    In consideration of the covenants and agreements of the
Company herein contained, the positions of trust and confidence you occupy and
have occupied with the Company and/or its affiliates and the information of a
highly sensitive and confidential nature obtained as a result of such positions,
you agree that, from the date of your Termination of Employment for any reason,
including a Termination of Employment initiated by the Company with or without
Cause, and for, as determined by the Company in its sole discretion, twelve
(12) or eighteen (18) months thereafter (such 12- or 18-month period, as
determined by the Company in its sole discretion, the “Noncompetition Period”),
you will not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate



--------------------------------------------------------------------------------

  officer or director of an entity, or in any other individual or representative
capacity, worldwide, engage in any business that is competitive with the
business of the Company or any of its affiliates. You may, however, own stock or
the rights to own stock in a company engaged in the business described in the
immediately preceding sentence that is publicly owned and regularly traded on
any national exchange or in the over-the-counter market, so long as the combined
value of your holdings of stock and rights to own stock of such company do not
exceed the lesser of (i) 1% of the capital stock entitled to vote in the
election of directors (or similar applicable governing body), or (ii) your W-2
wages from the Company and its affiliates for the most recently completed
calendar year.

 

  b.

Discretionary Waiver of Noncompetition Obligation by the Company: The parties
hereto agree that the Company will have the unilateral right to waive your
noncompetition obligations under Section 5(a) of this Agreement and that such
waiver will relieve the Company of any obligation to provide you with a
“Noncompetition Severance Benefit” as described in Section 5(c) of this
Agreement. Unless the Company notifies you of its decision not to waive your
noncompetition obligations under Section 5(a) of this Agreement within 5 (five)
business days after the date of your Termination of Employment, the Company will
be deemed to have elected to relieve you of your noncompetition obligations
under Section 5(a) of this Agreement.

 

  c.

Noncompetition Severance Benefit. If (1) you have a Termination of Employment
with the Company and its affiliates, (2) such Termination of Employment is
either not a “Qualifying Termination” (as such term is defined in the SLSPP) or
is a “Qualifying Termination” (as such term is defined in the SLSPP) but you do
not satisfy the condition set forth in Section 2.1(c) of the SLSPP to receive a
Severance Benefit under the SLSPP based on a “Qualifying Termination,” and
(3) the Company notifies you of its decision not to waive your noncompetition
obligations under Section 5(a) of this Agreement pursuant to Section 5(b) of
this Agreement and whether the Noncompetition Period will be for twelve (12) or
eighteen (18) months, then the Company will pay you a “Noncompetition Severance
Benefit.” For purposes of this Section 5(c), the “Noncompetition Severance
Benefit” will be a total amount equal to twelve (12) months (if your
Noncompetition Period is twelve (12) months) or eighteen (18) months (if your
Noncompetition Period is eighteen (18) months) of your Total Monthly
Compensation. Total Monthly Compensation means the sum of (i) your annual rate
of base salary and (ii) your annual target bonus opportunity for one year, in
each case, as of your Effective Date of Termination, divided by 12. The
Noncompetition Severance Benefit will be payable in equal periodic installment
payments over twelve (12) or eighteen (18) months, as applicable, in accordance
with the Company’s regular payroll practices, beginning on the first practicable
paydate following the date of your Termination of Employment; provided, however,
that if any of these payments would otherwise be made to you on or after
March 15 of the calendar year immediately following the calendar year during
which your Termination of Employment occurs, the aggregate amount of any amounts
remaining to be paid to you on the regular paydate immediately preceding such
March 15, will be paid, in the form of a lump sum on such immediately preceding
paydate. You further acknowledge and agree that the maximum potential financial
obligation of the Company under this Section 5(c) is twelve (12) or eighteen
(18) months, as applicable, of your Total Monthly Compensation in effect
immediately before the date of your Termination of Employment. The
Noncompetition Severance Benefit will be subject to all applicable taxes and
withholdings. The payment to which you may be



--------------------------------------------------------------------------------

  entitled pursuant to this Section 5(c) constitutes a “Noncompetition Severance
Benefit” under the terms of, and as defined in, the SLSPP, and is subject to the
limits set forth therein and the other provisions thereof. Except as set forth
in this Section 5(c), no other amount will be payable under the SLSPP. Any
dispute regarding the SLSPP, including this Noncompetition Severance Benefit and
your eligibility therefor, will be determined under the terms of the SLSPP
(including its claims and appeals procedures). You and the Company agree that
the Company will not provide you with a “Noncompetition Severance Benefit” as
described in Section 5(c) of this Agreement if the Company, in its sole
discretion, waives your noncompetition obligations under Section 5(a) of this
Agreement.

In the event a covenant in this letter covers the same subject matter of a
provision contained in one or more other agreements between you and the Company,
you agree that the provision containing the greatest enforceable time,
territorial, and/or prohibited activity restriction(s) shall control.

If you have any questions regarding this letter, please contact Sheila Rutt
directly.

 

Best Regards, RR Donnelley By:                                          
                                       [_______________] Agreed to and accepted
by:

 

[INSERT NAME]                                            Date